DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments/Remarks filed on 02/05/2021. Claims 1-20 are pending. Claims 1 & 13 are currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/14/2021 was filed after the mailing date of the Final Rejection on 11/03/202.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.
Double Patenting
5.	Claims 1-20 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/430,397 for the reasons presented in the Non-Final Rejection dated 10/05/2018. 

Response to Arguments
6.	Applicant’s arguments, filed 02/05/2021, with respect to the Office’s rejection of claims 1-20 under 35 U.S.C. 103 set forth in the Final Rejection dated 11/03/2020, have been fully considered and are persuasive.  Therefore, the previously presented rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as described below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 repeats the “combined” feature included by currently amended claim 13. Applicant may cancel the claim(s), amend the claim(s) or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
actively recite the step of combining a water-soluble coating agent, a fragrance and a fabric softening agent to form a pre-mix before the coating step.


Claim Rejections - 35 USC § 103
8.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardy et al. (DE 10 2012 218 690 A1; listed on Applicant’s IDS filed on 05/14/2021). The citations below to Bernardy are to the first paragraph numbers (the larger text) in the English translation provided by Applicant.
As to independent claim 1, Bernardy teaches a particulate fragrance enhancer (see para. 0011-0012, 0037, 0104: mixtures of different fragrances which together produce an appealing fragrance note), comprising: a first fragrance (see para. 0104: perfume); a fabric softening agent (see para. 0015-0017, 0040-0041); a water-soluble coating agent, said water-soluble coating agent being a liquid at a temperature of from about 68°F to about 72°F (converts to approximately 20°C to 22.2°C) (see para. 0019-0020: diol which is a liquid at 23°C); and a particulate core (see para. 0011-0012, 0033: it is preferred that the water-soluble carrier is particulate).
Regarding the “combined prior to being coated” feature in claim 1, there is some picking and choosing from Bernardy of a fabric softening agent as one of the “any other compounds” (see para. 0127: the diol, perfume and any other compounds present can optional ingredients). Bernardy does not anticipate the present invention because he does not disclose the claimed “particulate fragrance enhancer” with sufficient specificity, e.g. fails to explicitly teach that a “fabric softening agent” is included in the premix. 
However, given that Bernardy discloses textile softening compounds as particularly preferred textile care compounds (see para. 0015), it would have been within the purview of a skilled artisan to select a textile softening agent as an “other compound” in the liquid coating/premix applied to the surface of a particulate carrier (see para. 0127 & 0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a fragrance [e.g. perfume], water-soluble coating agent [e.g. diol which is a liquid at 23°C], and fabric softening agent prior to coating on the surface of a particulate core from Bernardy’s disclosure.  For at least the reasons described above, Bernardy establishes a case of prima facie obviousness for instant claim 1.
As to claims 2-3, Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the first fragrance is present in the composition in an amount from about 0.1 wt% to about 6 wt% (see para. 0022); wherein the fabric softening agent is present in the composition in an amount from about 0.1 wt% to about 10 wt% (see para. 0103: the amount of textile-care compound is preferably 0.1 to 15% by weight). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
 Bernardy teaches that the textile-softening compound is, for example, a cationic polymer such as quaternary ammonium compounds (see para. 0040, 0050-0102), which are fabric softening agents listed for use in the present specification (see spec. pgs. 8-9). Thus, the textile-softening compound(s) taught by Bernardy would necessarily possess the claimed melting point of less than or equal to 68°F in view of the substantially identical composition. See MPEP 2112.01.
As to claims 5-6, Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the fabric softening agent comprises a compound having a structure according to Formula I as defined in claim 5 (see para. 0071-0072) and a compound having a structure according to Formulas II, III, IV or V as defined in claim 6 (see para. 0050-0102: teaches and/or suggests a structure of Formula IV).
As to claim 7, Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the water-soluble coating agent is present in an amount from about 0.001 wt% to about 2 wt% (see para. 0036: 0.1 to 5% by weight of the diol). 
As to claims 8-9, Bernardy teaches the particulate fragrance enhancer of claim 1 as described above, wherein the particulate core is present in an amount from about 70 wt% to about 99 wt% (see para. 0034: preferably 75-90% by weight of the water-soluble carrier); and wherein the particulate core has a 15particle size of from about 0.5 mm to about 5 mm (see para. 0033: particle sizes in the range of 0.8 to 7 mm). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
	As to claim 10, Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the enhancer further comprises a second fragrance that is an encapsulated 
As to claims 11-12, Bernardy fails to explicitly disclose that the first fragrance and the second fragrance are present at weight ratio of from about 1:4 to about 3:1 [claim 11]; and that the second fragrance has a particle size of from about 10 microns to about 180 microns [claim 12].  However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amount of each fragrance and the particle size of the second fragrance based on routine experimentation and the disclosure of Bernardy.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.


9.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardy et al. (DE 10 2012 218 690 A1; citations to its translation), in view of Dihora (US 2005/0276831 A1; already of record).
As to independent claim 13, Bernardy teaches a method of manufacturing a particulate fragrance enhancer (see para. 0024: process for the production of a solid textile care composition; para. 0104: mixtures of different fragrances which together produce an appealing fragrance note), comprising surrounding a particulate core with a water-soluble coating agent, a first fragrance and a fabric softening agent (see para. (converts to ~ 20°C to 22.2°C) (see para. 0019-0020: diol which is a liquid at 23°C). 
Regarding the “combined prior to being coated” feature in claim 13, there is some picking and choosing from Bernardy of a fabric softening agent as one of the “any other compounds” (see para. 0127: the diol, perfume and any other compounds present can be present in the form of a liquid coating on the surface of the particulate carrier) or an “optional ingredient” in the premix (see para. 0129-0130: a premix is first made from the diol, the dye, the perfume, and optional ingredients). Given that Bernardy discloses textile softening compounds as particularly preferred textile care compounds (see para. 0015), it would have been within the purview of a skilled artisan to select a textile softening agent as an “other compound” in the liquid coating/premix applied to the surface of a particulate carrier (see para. 0127 & 0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a fragrance [e.g. perfume], water-soluble coating agent [e.g. diol which is a liquid at 23°C], and fabric softening agent prior to coating on the surface of a particulate core from Bernardy’s disclosure. 
Further as to claim 13, Bernardy fails to explicitly disclose that the step of “coating a particulate core” occurs in a mixing vessel. 
However, Dihora, in analogous art of fragrance delivery particles (see para. 0005-0007, 0020), teaches that it is well-known in the art to apply one or more coatings 
Therefore, in view of the teaching of Dihora, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to carry out the method taught by Bernardy in a mixing vessel as taught by Dihora to arrive at the claimed invention because Bernardy teaches that the feature “apply” means that at least one diol, a perfume, and any other compounds are applied to the surface of a particulate carrier, for example as a premix (see Bernardy para. 0127 & 0129). Dihora teaches that at least a portion of said benefit agent is encapsulated by a shell/coating (see Dihora para. 0028; Example 4 in para. 0123). Thus, a person of ordinary skill in the art would be motivated to manufacture the particulate fragrance enhancer by coating a core in a mixing vessel with a reasonable expectation of success for protecting the benefit agent (see Dihora para. 0005-0007) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 14-16, Bernardy and Dihora teach the method of claim 13 as described above, further comprising combining the water-soluble coating agent with the 5first fragrance, the fabric softening agent, or both to form a pre-mix composition prior to coating the particulate core, 5first fragrance, the fabric softening agent, or both to form a pre-mix composition prior to coating the particulate core (see Bernardy para. 0126-0130; Dihora para. 0037-0047); wherein coating comprises spraying the water-soluble coating agent, the first fragrance, the fabric softening agent, or a combination thereof onto the 10particulate core (see Dihora para. 0044, 0047); wherein the coating further 
As to claim 17, Bernardy and Dihora teach the method of claim 13, wherein the mixing vessel is a member selected from the group consisting of: a plow mixer, a ribbon mixer, a spiral mixer, a paddle mixer, a v- blender, a conical screw mixer, and a drum mixer (see Dihora para. 0047).
As to claim 18, Bernardy and Dihora teach the method of claim 13, wherein the enhancer further comprises a second fragrance that is an encapsulated fragrance (see Bernardy para. 0104: perfume is an essential component of the textile care composition and preference is given to using mixtures of different fragrances; see Bernardy para. 0107: at least part of the perfume is used in encapsulated form).
As to claims 19-20, it would have been obvious to one of ordinary skill in the art based on routine experimentation and the disclosures of the prior art to apply the second fragrance on a conveyor via a vibratory feeder or to combine the second fragrance and the coated particulate core in a conical mixer, as such methodologies are known application methods for preparing fabric care particles.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 2, 2021